DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recites the limitation "the operation for movement".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant admitted prior art (AAPA), see background section of instant specification paras 2-4.
	In Re 1, AAPA teaches
A control apparatus for a hybrid vehicle including an engine [0002], a motor [0002], and a clutch [0002] that switches between transmission and non-transmission of torque between the engine and the motor, the control apparatus comprising: 
a processor (inherent to hybrid motor engine control) configured to execute: a traveling mode determination module for determining whether or not to switch a traveling mode of the hybrid vehicle from a first traveling mode (“Conventionally” “first traveling mode”) [0002-0003] in which the clutch is set to a released state and the hybrid vehicle is caused to travel using torque of the motor without using torque of the engine to a second traveling mode (“Conventionally” “second traveling mode”) [0002-0003] in which the clutch is set to an engaged state and the hybrid vehicle is caused to travel using at least the torque of the engine; 
a motor control module for performing a control to reduce output torque of the motor by a predetermined amount ([0002] torque changed; [0004] “when the rotation speed of the motor is relatively high during the first traveling mode, torque which can be generated by the motor becomes relatively small” )when the traveling mode determination module determines that the traveling mode of the hybrid vehicle is to be switched from the first traveling mode to the second traveling mode; a clutch control module for shifting the clutch from the released state to the engaged state so that the torque of the motor is transmitted to the engine via the clutch after the control performed by the motor control module ([0002-0004]); and 
a cranking control module for cranking the engine using the motor to start the engine during [0004] and/or after the shifting performed by the clutch control module (examiner notes, although applicant states prior art problem of large deceleration may cause driver discomfort, claim 1 as limited does not preclude problem and the AAPA completely anticipates claim 1).

Claim(s) 1,4,5,7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ito et al US 6,655,485.
In Re 1, Ito teaches
A control apparatus for a hybrid vehicle including an engine, a motor, and a clutch that switches between transmission and non-transmission of torque between the engine and the motor (figs 1-2,4,5, abstract, col 12 ll 30-60) the control apparatus comprising: 
a processor (fig 1) configured to execute: 
a traveling mode determination module (114/60 fig 6) for determining whether or not to switch a traveling mode of the hybrid vehicle from 
a first traveling mode (motor drive mode, fig 4 clutch C2 released) in which the clutch is set to a released state and the hybrid vehicle is caused to travel using torque of the motor without using torque of the engine to 
a second traveling mode (direct engine drive mode clutch C2 engaged) in which the clutch is set to an engaged state and the hybrid vehicle is caused to travel using at least the torque of the engine; 
a motor control module (104 fig 6) for performing a control to reduce output torque of the motor by a predetermined amount (fig 16 C desired MG TORQUE reduced before t2, t2 time clutch engagement initiated as part of motor to engine transition initiated at t1) when the traveling mode determination module determines that the traveling mode of the hybrid vehicle is to be switched from the first traveling mode to the second traveling mode; 
a clutch control module (24 fig 1 and or fig 17) for shifting the clutch from the released state to the engaged state so that the torque of the motor is transmitted to the engine via the clutch after the control performed by the motor control module (fig 16 C desired MG TORQUE reduced before t2, t2 time clutch engagement initiated as part of motor to engine transition initiated at t1); and 
a cranking control module (S1-5 fig 7 col 3 ll 33-56 “second engine starting means”) for cranking the engine using the motor to start the engine during and/or after the shifting (see fig 16) performed by the clutch control module.

In Re 4, Ito teaches
A control apparatus for a hybrid vehicle including an engine, a motor, and a clutch that switches between transmission and non-transmission of torque between the engine and the motor (figs 1-2,4,5, abstract, col 12 ll 30-60) the control apparatus comprising: 
a processor (fig 1) configured to execute: 
a traveling mode determination module (114/60 fig 6) for determining whether or not to switch a traveling mode of the hybrid vehicle from 
a first traveling mode (motor drive mode, fig 4 clutch C2 released) in which the clutch is set to a released state and the hybrid vehicle is caused to travel using torque of the motor without using torque of the engine to 
a second traveling mode (direct engine drive mode clutch C2 engaged) in which the clutch is set to an engaged state and the hybrid vehicle is caused to travel using at least the torque of the engine; 

a motor control module (104 fig 6) for performing a control to reduce output torque (fig 16 C desired MG TORQUE reduced before t2, t2 time clutch engagement initiated as part of motor to engine transition initiated at t1) of the motor so that (taken as functional limitation, not structural, see MPEP 2114 I-II, further construed as Ito’s smooth transition between modes, at least col 2 and all other recitations of smooth) a moving-direction acceleration of the hybrid vehicle is reduced by a predetermined amount when the traveling mode determination module determines that the traveling mode of the hybrid vehicle is to be switched from the first traveling mode to the second traveling mode
a clutch control module (24 fig 1 and or fig 17) for shifting the clutch from the released state to the engaged state so that the torque of the motor is transmitted to the engine via the clutch after the control performed by the motor control module (fig 16 C desired MG TORQUE reduced before t2, t2 time clutch engagement initiated as part of motor to engine transition initiated at t1); and 
a cranking control module (S1-5 fig 7 col 3 ll 33-56 “second engine starting means”) for cranking the engine using the motor to start the engine during and/or after the shifting (see fig 16) performed by the clutch control module.

In Re 5, Ito further teaches wherein the hybrid vehicle further comprises an automatic transmission that is provided on a motive power Page 22 - APPLICATION; Docket No. MZD213009transmitting path between the engine and the motor, and a drive wheel, and that comprises a planetary gear (fig 2).
In Re 7, Ito further teaches the traveling mode determination module determines that the request for switching to the second traveling mode is present, when an acceleration request (pushing accelerator is an acceleration request) is from the driver is greater than a predetermined value (fig 11 accelerator threshold, used in fig 9 switching determination col 10 l 45).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2,3,6,8,9,11,12,14,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al US 6,655,485 in view of Komuro et al US 2019/0193720.
In Re 2, Ito teaches when the traveling mode determination module determines that the traveling mode of the hybrid vehicle is to be switched from the first traveling mode to the second traveling mode (fig 13), 
if an operation performed by a driver of the hybrid vehicle for movement of the hybrid vehicle is absent (fig 13 does not contain an additional operation and is therefore absent and reduces the motor torque per fig 16), the motor control module performs the control to reduce the output torque of the motor by the predetermined amount.
Ito does not teach however Komuro teaches if an operation performed by a driver of the hybrid vehicle for movement of the hybrid vehicle is present (S11 fig 4, paras 43-51 first second third switching patterns, para 38, required acceleration, A/C operation, SOC low, brake operated in icy conditions per third switching pattern), the motor control module does not perform the control to reduce the output torque of the motor by the predetermined amount (Komuro performs control based on driveline speeds not torques).  Komuro further teaches prevention of battery depletion or wheel slip in icy road conditions paras 38-51.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Komuro’s S11 to Ito’s fig 13 for additional user criteria to determine engine start, for example to prevent battery depletion from low charge or A/C operation or in state of wheel slip in icy road conditions.
In Re 3, Ito further teaches wherein the hybrid vehicle further comprises an automatic transmission that is provided on a motive power Page 22 - APPLICATION; Docket No. MZD213009transmitting path between the engine and the motor, and a drive wheel, and that comprises a planetary gear (fig 2).
In Re 6, Ito does not teach however Komuro teaches the traveling mode determination module determines that the request for switching to the second traveling mode is present, when a state of charge (SOC) of a battery detected by a SOC sensor is less than a predetermined value (S11 fig 4, paras 43-51 first second third switching patterns, para 38, required acceleration, A/C operation, SOC low, brake operated in icy conditions per third switching pattern), the motor control module does not perform the control to reduce the output torque of the motor by the predetermined amount (Komuro performs control based on driveline speeds not torques).  Komuro further teaches prevention of battery depletion or wheel slip in icy road conditions paras 38-51.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Komuro’s S11 to Ito’s fig 13 for additional user criteria to determine engine start, for example to prevent battery depletion from low charge or A/C operation or in state of wheel slip in icy road conditions.
In Re 8, Ito does not teach however Komuro teaches the motor control module determines that the operation for movement of the hybrid vehicle is present, when the change amount of an accelerator opening detected by an accelerator opening sensor (para 26) is greater than or equal to a predetermined amount (S11 fig 4, paras 43-51 first second third switching patterns, para 38, required acceleration, A/C operation, SOC low, brake operated in icy conditions per third switching pattern, para 26), the motor control module does not perform the control to reduce the output torque of the motor by the predetermined amount (Komuro performs control based on driveline speeds not torques).  Komuro further teaches prevention of battery depletion or wheel slip in icy road conditions paras 38-51.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Komuro’s S11 to Ito’s fig 13 for additional user criteria to determine engine start, for example to prevent battery depletion from low charge or A/C operation or in state of wheel slip in icy road conditions.
	In Re 9,12,15 Ito does not teach however Komuro teaches the motor control module determines that the operation for movement of the hybrid vehicle is present, when (Markush) an operation of a brake pedal is detected by a brake pedal sensor (para 26), when a gear-shifting instruction operation through a shift lever or a paddle shift is detected, when a steering wheel is operated, or when a sport mode switch is operated (S11 fig 4, paras 43-51 first second third switching patterns, para 38, required acceleration, A/C operation, SOC low, brake operated in icy conditions per third switching pattern, para 26), the motor control module does not perform the control to reduce the output torque of the motor by the predetermined amount (Komuro performs control based on driveline speeds not torques).  Komuro further teaches prevention of battery depletion or wheel slip in icy road conditions paras 38-51.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Komuro’s S11 to Ito’s fig 13 for additional user criteria to determine engine start, for example to prevent battery depletion from low charge or A/C operation or in state of wheel slip in icy road conditions.
In Re 11,14 Ito does not teach however Komuro teaches the motor control module determines that the operation for movement of the hybrid vehicle is present, when the change amount of an accelerator opening detected by an accelerator opening sensor is greater than or equal to a predetermined amount (S11 fig 4, paras 43-51 first second third switching patterns, para 38, required acceleration, A/C operation, SOC low, brake operated in icy conditions per third switching pattern, para 26), the motor control module does not perform the control to reduce the output torque of the motor by the predetermined amount (Komuro performs control based on driveline speeds not torques).  Komuro further teaches prevention of battery depletion or wheel slip in icy road conditions paras 38-51.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Komuro’s S11 to Ito’s fig 13 for additional user criteria to determine engine start, for example to prevent battery depletion from low charge or A/C operation or in state of wheel slip in icy road conditions.

Claim(s) 10,13,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al US 6,655,485 in view of Komuro et al US 2019/0193720 and Richardson et al US 2019/0181587.
In Re 10,13,16 Ito does not teach however Richardson teaches the motor control module determines that the operation for movement of the hybrid vehicle is present, when a sport mode is turned on by a sport mode switch (para 22).  Richardson teaches this determination convenient to prevent movement of the vehicle to force the vehicle into park para 22. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Richardon’s sport mode switch to Ito in view of Komuro’s determination for convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747